Title: From George Washington to Major General Philip Schuyler, 22 July 1778
From: Washington, George
To: Schuyler, Philip


          
            Dear Sir
            Head Quarters White plains 22d July 1778
          
          I have your favor of the 16th instant, and thank you for your congratulations on the
            success of our Arms on the 28th ulto and for your kind wishes on my personal
            account.
          
          I am in a great measure a stranger to the expedition against Detroit, and intirely so,
            to that against the Seneca’s. Agreeable to the Direction of Congress, I sent General
            McIntosh and two Regiments to Fort Pitt, but whether an expedition is immediately
            intended against Detroit, or whether those Troops are to remain as a defence for the
            Western frontier, I do not know. The parties of Indians
            and others, under Butler and Brandt, have already done considerable mischief on the
            North East corner of Pennsylvania; having cut off the inhabitants; and destroyed the
            Settlement of Wyoming. Upon a representation from Govr Clinton, I have sent up Lieut.
            Colo. Butler with the 4th Penna Regt and Capt. Posey with a detatchment of Morgans Rifle
            Corps to assist the Militia of New Jersey and New York in repelling their farther
              incursions. If the expedition agt the Seneca Country
            is to be prosecuted, I imagine you and the Gentlemen joined with you in the commission
            for Indian Affairs will hear more of it from Congress and those who at first had the
            management of it.
          As it does not appear clear to me, from your letter, whether you have ever been
            furnished with a copy of the charge against you, I now enclose it. But it is impossible to determine at what exact time your trial
            can be brought on. General Lee’s Court Martial will yet take up a considerable ti⟨me⟩
            and when that is finished General St Clairs is to come on. The Committee of Congress
            appointed to State the Charges, having first taken up Genl St Clair’s matter, it seemed
            proper to bri⟨ng⟩ on his trial first in conformity thereto: But as you may p⟨er⟩haps be
            in some measure involved, I shall give you notice, th⟨at⟩ you may attend if you please.
            Your trial may immediately follow.
        